United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1596
                                    ___________

Luis Alfredo Vasquez,                  *
                                       *
             Petitioner,               *
                                       * Petition for Review of an
       v.                              * Order of the Board of
                                       * Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                              Submitted: July 30, 2009
                                 Filed: August 6, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Luis Alfredo Vasquez petitions for review of an order of the Board of
Immigration Appeals (BIA) that affirmed an immigration judge’s denial of his motion
to reopen. Because we conclude Vasquez’s petition for review was untimely filed
more than 30 days after the BIA issued its final order, we lack jurisdiction to review
the order. See 8 U.S.C. § 1252(b)(1) (petition for review “must be filed” not later than


      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
30 days after date of final order); Fed. R. App. P. 26(a) (computation of time); Yang
v. Mukasey, 510 F.3d 793, 795-96 (8th Cir. 2007) (noting denial of motion to reopen
is final order that has to be appealed within 30 days); Skurtu v. Mukasey, 552 F.3d
651, 658 (8th Cir. 2008) (dismissing petition for lack of jurisdiction because 30-day
time limit for filing petition is mandatory and jurisdictional).

      Accordingly, we dismiss the petition.
                     ______________________________




                                         -2-